DETAILED ACTION
Election/Restrictions
Applicant’s election of species 1, figure 1, claims 1, 3, 4, 6-8 in the reply filed on 07/27/2022 is acknowledged.
Claim 6 is withdrawn from consideration because it is dependent on nonelected claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamamoto (US 2018/0219449).
In re claim 1, Yamamoto, in figures 1-15, discloses an electric motor that includes a stator (21), and a rotor (22) to rotate on a shaft, the rotor being surrounded by the stator, the electric motor comprising: a detector (45) to detect a rotational position of the shaft and to output an electrical signal indicative of a detection result (see paragraph 39 discussing output); a detector cover (41) to house the detector, the detector cover including an outer surface and an inner surface defining an interior of the detector; a power line (261,264) provided in the electric motor to transmit electric power that drives rotation of the rotor; a signal line (not clearly shown but inherently present to connect to the detector and output the result) that allows in the detector cover propagation of the electrical signal output from the detector; and a connector provided to the detector cover, the connector (connector comprises two connectors for power and signal lines) being fitted with an end of the power line (61) and an end of the signal line (62), wherein the signal line is provided in the detector cover without being pulled out of the outer surface of the detector cover (signal line is not shown to be pulled out), the detector includes circuitry to output the electrical signal (positioned on substrate 43), and the power line is positioned closer to a load side of the electric motor than the circuitry is (as shown in figure 1). 
In re claim 3, Yamamoto, in figures 1-15, discloses that the connector is fitted with the end of the power line at a position that is closer to the load side of the electric motor than a signal line fitting position of the connector is (as seen in figures 1 and 3; Since the load side is not clearly defined in the claims, this can be any side; furthermore, the specification points to the side where the load is connected as being the load side. Thus it is inherent that in the prior art, the side where the load is connected is the load side).
In re claim 4, Yamamoto, in figures 1-15, discloses that the detector cover is a cylindrical body, and the connector is provided to a side surface of the detector cover (as seen in figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2018/0219449) in view of Papst (US 3527969).
In re claims 7-8, Yamamoto teaches the claimed invention except for the cover being made of conductive/ferromagnetic material. Papst however teaches that it is known in the art to use a conductive and ferromagnetic material in the cover of the device (see specification column 3 lines 45-60). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used conductive and ferromagnetic material as taught by Papst in the cover of Yamamoto in order to reduce noise as discussed by Papst.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837